Title: From George Washington to Jeremiah Wadsworth, 22 October 1786
From: Washington, George
To: Wadsworth, Jeremiah

 

Dear Sir,
Mount Vernon 22d Oct. 1786

I have received and thank you for the communications in your letter of the 1st instt. It has given me much satisfaction, to find that the letter I had written to my much lamented friend Genl Greene (respecting his affair with Captn Gun) had reached his hands. Had the case been otherwise, and he had harboured a suspicion of my inattention or neglect, the knowledge of it, would have given me real pain.
Persuaded as I always have been of Genl Greene’s integrity and worth, I spurned those reports which tended to calumniate his conduct in the connection with Banks; being perfectly convinced that whenever the matter should be investigated, his motives for entering into it would appear pure & unimpeachable. I was not without my fears though that he might suffer in a pecuniary way by his engagement with this man. I would fain hope however that the case may, ultimately, be otherwise; and that upon a final settlement of his affairs there will be a handsome competency for Mrs Greene and the Children. But should the case be otherwise, and Mrs Greene, yourself, and Mr Rutlidge would think proper to entrust my namesake G: Washington Greene to my care, I will give him as good an education as this Country (I mean the United States) will afford, and will bring him up to either of the genteel professions that his frds may chuse, or his own inclination shall lead him to pursue, at my own cost & expence.
I Condole very sincerely with Mrs Greene (to whom please to tender my respects) and the rest of General Greenes friends on the loss the public, as well as his family, has sustained by the death of this valuable character—especially at this crisis—when the political machine seems pregnant with the most awful events.
My compliments if you please to Mrs Wadsworth, and any of my old acquaintance who may happen to compose your circle. With much esteem & regd I am—Dear Sir Yr most Obedt Servt

Go: Washington

